Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/22/2019 complies with the provisions of 37 CFR 1.97.  Accordingly, the examiner is considering the information disclosure statement.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5,7, 9,11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito (US PG Pub 2015/0372552) in view of Nakano et al. (US PG Pub 2004/0155537).
	As to independent claims 1 and 19, Ito teaches a rotating electrical machine comprising: a stator including a plurality of slots on which conductive wire is wound; and a rotor facing the stator and including a plurality of magnetic poles , wherein the rotating electrical machine is configured of fractional slot in which a denominator of an irreducible fraction obtained by dividing a number of the slots of the stator by a number of phases and a number of the magnetic poles of the rotor is equal to or greater than four (see paragraph [0035, 0036, 0037]).

Nakano et al. teaches ratio of magnitude of magnetomotive force of each phase is even in respective poles of the magnetic poles of the rotor (Paragraph [0060]), for the advantageous benefit of reducing an eddy current loss of a rotor, while keeping a construction of an integral type for a rotor yoke.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Ito by using ratio of magnitude of magnetomotive force of each phase is even in respective poles of the magnetic poles of the rotor, as taught by Nakano et al., to reduce an eddy current loss of a rotor, while keeping a construction of an integral type for a rotor yoke.
As to claim 2/1, Ito teaches wherein the rotating electrical machine is configured of distributed winding in which the irreducible fraction is greater than one and which includes a predetermined coil pitch (see paragraph [0035]), a two-layer unit includes two layers of coil sides accommodated in the slots (4) in a radial direction of the rotor, in the two-layer unit (see figure3), a group of the coil sides which include same phase and same direction of an electric current in each pole and which are accommodated in one of the slots (2) or in a plurality of the slots adjacent to each other corresponds to a phase belt (see annotated figure 3), a plurality of the phase belts (see annotated figure 2) forms a mixed coil formed in a manner that the phase belts (see annotated figure 3) are stacked up in the radial direction while each of the plurality of phase belts (see annotated figure 3) is shifted in a circumferential direction of the rotor by a 

    PNG
    media_image1.png
    363
    857
    media_image1.png
    Greyscale

As to claim 3/2, Ito teaches wherein the denominator of the irreducible fraction corresponds to an even number, and a number of layers of the plurality of phase belts (see annotated figure 3) stacked up in the radial direction corresponds to a value obtained by dividing the denominator by two as shown in figure 3.  
As to claim 4/3, Ito teaches wherein the predetermined number of slots (2) corresponds to an integer value obtained by doubling a nearest integer that is nearest to a number of slots per pole, the number of slots per pole is obtained by multiplying the irreducible 280720 AI-P20170845US fraction by the number of phases as shown in figure 3.  
As to claim 5/4, Ito teaches wherein in a layer phase belt (see annotated figure 3) which is included in the phase belts(see annotated figure 3)  and in which a plurality 
As to claim 7/2, Ito teaches wherein in a layer phase belt (see annotated figure 3) which is included in the phase belts and in which a plurality of the slots (2) is arranged to be adjacent to each other in a same layer, a winding start of the conductive wire is provided at the slot (2) which is at an end of the layer phase belt in a direction opposite to a development direction of a unit coil from the winding start of the conductive wire to a winding end of the conductive wire as shown in figure 3.  
As to claim 9/3, Ito teaches wherein a number of slots per pole is obtained by multiplying the irreducible fraction by the number of phases, a subtracted value is obtained by subtracting a nearest integer that is nearest to the number of slots per pole from the number of slots per pole, in a case where the subtracted value is positive, the predetermined number of the slots (2) corresponds to a value obtained by adding one to an integer value obtained by doubling the nearest integer, and in a case where the subtracted value is negative, the predetermined number of the slots corresponds to a value obtained by subtracting one from the integer value see paragraph [0035, 0036, 0037]) and as shown in figure 3.
As to claim 11/3, Ito teaches wherein in a layer phase belt which is included in the phase belts (see annotated figure 3) and in which a plurality of the slots (2) is arranged to be adjacent to each other in a same layer, a winding start of the conductive . 
Claim(s) 6,8,10, 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito (US PG Pub 2015/0372552) and Nakano et al. (US PG Pub 2004/0155537) as applied in claims 2-5,7, 9 and 11 above, and in further in view of Sakuma et al. (US PG Pub 2018/0358857).
As to claim 6/5, Ito teaches wherein the denominator of the irreducible fraction is four (see paragraph [0035]), However Ito in view of Nakano et al. teaches the claimed limitation as discussed above except the phase belt is formed of a first phase belt and a second phase belt which are stacked up in the radial direction, a first serial phase belt includes a plurality of the first phase belts all of which are electrically connected to each other in series, a second serial phase belt includes a plurality of the second phase belts all of which are electrically connected to each other in series, and a winding end of the first serial phase belt and a winding start of the second serial phase belt are electrically connected to each other, the winding start of the second serial phase belt is shifted from the winding end of the first serial phase belt in a direction opposite to the development direction by coil pitch.  
Sakuma et al. teaches the phase belt is formed of a first phase belt (41) and a second phase belt (41) which are stacked up in the radial direction, a first serial phase belt (41) includes a plurality of the first phase belts (41) all of which are electrically connected to each other in series, a second serial phase belt (41) includes a plurality of 
  As to claim 8/7, Ito teaches wherein the denominator of the irreducible fraction is four (see paragraph [0035]), However Ito in view Nakano et al. teaches the claimed limitation as discussed above except the phase belt is formed of a first phase belt and a second phase belt which are stacked up in the radial direction, a first serial phase belt includes a plurality of the first phase belts all of which are electrically connected to each other in series, a second serial phase belt includes a plurality of the second phase belts all of which are electrically connected to each other in series, and  290720 AI-P20170845US a winding end of the first serial phase belt and a winding start of the second serial phase belt are electrically connected to each other, the winding start of the second serial phase belt is shifted from the winding end of the first serial phase belt in a direction opposite to the development direction by coil pitch.  
Sakuma et al. teaches the phase belt is formed of a first phase belt (41) and a second phase belt (41) which are stacked up in the radial direction, a first serial phase belt (41) includes a plurality of the first phase belts (4 1) all of which are electrically connected to each other in series, a second serial phase belt (41) includes a plurality of the second phase belts (41) all of which are electrically connected to each other in 
As to claim 10/9, Ito in view Nakano et al. teaches the claimed limitation as discussed above except wherein the phase belts include an outermost phase belt arranged at an outermost side in the radial direction and an innermost phase belt arranged at an innermost side in the radial direction, a plurality of the outermost phase belts is in a range in which as many the magnetic poles of the rotor as a number obtained by multiplying the denominator of the irreducible fraction by a predetermined number are arranged to be adjacent to each other, the plurality of the outmost phase belts in the range are connected to each other in series to form a first phase belt group, a plurality of the first phase belt groups are electrically connected to each other in parallel, a plurality of the innermost phase belts is in a range in which as many the magnetic poles of the rotor as a number obtained by multiplying the denominator of the irreducible fraction by a predetermined number are arranged to be adjacent to each other, the plurality of the innermost phase belts in the range are connected to each other in series to form a second phase belt group, a plurality of the second phase belt groups are electrically connected to each other in parallel, one of the plurality of the first phase belt groups and one of the plurality of the second phase belt groups are electrically connected to each other in series, and the plurality of first phase belt groups 
However Sakuma et al. teaches the phase belts include an outermost phase belt (41) arranged at an outermost side in the radial direction and an innermost phase belt arranged at an innermost side in the radial direction, a plurality of the outermost phase belts ( 41) is in a range in which as many the magnetic poles of the rotor as a number obtained by multiplying the denominator of the irreducible fraction by a predetermined number are arranged to be adjacent to each other, the plurality of the outmost phase belts (41) in the range are connected to each other in series to form a first phase belt group (41), a plurality of the first phase belt groups (41) are electrically connected to each other in parallel, a plurality of the innermost phase belts is in a range in which as many the magnetic poles of the rotor as a number obtained by multiplying the denominator of the irreducible fraction by a predetermined number are arranged to be adjacent to each other, the plurality of the innermost phase belts in the range are connected to each other in series to form a second phase belt group (41), a plurality of the second phase belt groups (41) are electrically connected to each other in parallel, one of the plurality of the first phase belt groups (41) and one of the plurality of the second phase belt groups (41) are electrically connected to each other in series, and the plurality of first phase belt groups (41) are electrically connected to each other to configure a phase terminal and the plurality of second phase belt groups (41) are electrically connected to each 300720 AI-P20170845US other to configure the other phase terminal as shown in 
As to claim 12/11, Ito teaches wherein the denominator of the irreducible fraction is four (see paragraph [0035]), However Ito in view Nakano et al. teaches the claimed limitation as discussed above except, the phase belt is formed of a first phase belt and a second phase belt which are stacked up in the radial direction, a first serial phase belt includes a plurality of the first phase belts all of which are electrically connected to each other in series, a second serial phase belt includes a plurality of the second phase all of which are electrically connected to each other in series, and a winding end of the first serial phase belt and a winding start of the second serial phase belt are electrically connected to each other, the winding start of the second serial phase belt is shifted from the winding end of the first serial phase belt in a direction opposite to the development direction by coil pitch.  
Sakuma et al. teaches the phase belt is formed of a first phase belt (41) and a second phase belt (41) which are stacked up in the radial direction, a first serial phase belt ( 41) includes a plurality of the first phase belts (41) all of which are electrically connected to each other in series, a second serial phase belt (41) includes a plurality of the second phase all of which are electrically connected to each other in series, and a winding end of the first serial phase belt (41) and a winding start of the second serial phase belt (41) are electrically connected to each other, the winding start of the second serial phase belt (41) is shifted from the winding end of the first serial phase belt (41) in a direction opposite to the development direction by coil pitch as shown in figure 4A, for 
As to claims 13/4,14/5,15/2,16/7,17/3,18/11, Ito in view Nakano et al. teaches the claimed limitation as discussed above except wherein the phase belts include an outermost phase belt arranged at an outermost side in the radial direction and an innermost phase belt arranged at an innermost side in the radial direction, a plurality of the outermost phase belts is in a range in which as many the magnetic poles of the rotor as a number obtained by multiplying the denominator of the irreducible fraction by a predetermined number are arranged to be adjacent to each other, the plurality of the outmost phase belts in the range are connected to each other in series to form a first phase belt group, a plurality of the first phase belt groups are electrically connected to each other in parallel, a plurality of the innermost phase belts is in a range in which as many the magnetic poles of the rotor as a number obtained by multiplying the denominator of the irreducible fraction by a predetermined number are arranged to be adjacent to each other, the plurality of the innermost phase belts in the range are connected to each other in series to form a second phase belt group, a plurality of the second phase belt groups are electrically connected to each other in parallel, one of the plurality of the first phase belt groups and one of the plurality of the second phase belt groups are electrically connected to each other in series, and the plurality of first phase belt groups are electrically connected to each other to configure a phase terminal and the plurality of second phase belt groups are electrically connected to each 300720 AI-P20170845US other to configure the other phase terminal.  

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Ito in view Nakano et al. by using the phase belts include 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE A GONZALEZ QUINONES/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        February 26, 2021